Order entered July 30, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-17-01331-CV

                                  FRANKLIN COX, Appellant

                                                V.

   TEXAS WORKFORCE COMMISSION AND LINCOLN TECHNICAL AND UCAC
                         INC., Appellees

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-17-01261

                                            ORDER
       The reporter’s record in this appeal is past due.    By postcard dated April 25, 2018, we

notified Court Reporter Vielica Dobbins the reporter’s record was overdue. On May 2, 2018 and

May 3, 2018, we received letters directed to Ms. Dobbins requesting preparation of the reporter’s

record. It is not clear whether appellant sent the request for the reporter’s record to Ms. Dobbins.

       Accordingly, we ORDER Vielica Dobbins, Official Court Reporter for the 134th Judicial

District Court, to file, within THIRTY DAYS of the date of this order either (1) the reporter’s

record; (2) written verification no hearings were recorded; or (3) written verification that

appellant has not paid for or made arrangements to pay for the record. We notify appellant that if

we receive verification the reporter’s record has not been requested or payment or payment
arrangements have not been made, we may order the appeal submitted without the reporter’s

record. See Tex. R. App. P. 37.3(c).

       We DIRECT the Clerk to send copies of this order to:


       Honorable Dale Tillery
       Presiding Judge
       134th Judicial District Court

       Vielica Dobbins
       Official Court Reporter
       134th Judicial District Court

       All parties


                                                 /s/     DAVID EVANS
                                                         JUSTICE